Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 1 of 60 PageID #: 823




                                     009001
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 2 of 60 PageID #: 824




                                     009002
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 3 of 60 PageID #: 825




                                     009003
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 4 of 60 PageID #: 826




                                     009004
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 5 of 60 PageID #: 827




                                     009005
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 6 of 60 PageID #: 828




                                     009006
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 7 of 60 PageID #: 829




                                     009007
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 8 of 60 PageID #: 830




                                     009008
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 9 of 60 PageID #: 831




                                     009009
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 10 of 60 PageID #: 832




                                      009010
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 11 of 60 PageID #: 833




                                      009011
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 12 of 60 PageID #: 834




                                      009012
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 13 of 60 PageID #: 835




                                      009013
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 14 of 60 PageID #: 836




                                      009014
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 15 of 60 PageID #: 837




                                      009015
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 16 of 60 PageID #: 838




                                      009016
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 17 of 60 PageID #: 839




                                      009017
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 18 of 60 PageID #: 840




                                      009018
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 19 of 60 PageID #: 841




                                      009019
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 20 of 60 PageID #: 842




                                      009020
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 21 of 60 PageID #: 843




                                      009021
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 22 of 60 PageID #: 844




                                      009022
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 23 of 60 PageID #: 845




                                      009023
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 24 of 60 PageID #: 846




                                      009024
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 25 of 60 PageID #: 847




                                      009025
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 26 of 60 PageID #: 848




                                      009026
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 27 of 60 PageID #: 849




                                      009027
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 28 of 60 PageID #: 850




                                      009028
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 29 of 60 PageID #: 851




                                      009029
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 30 of 60 PageID #: 852




                                      009030
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 31 of 60 PageID #: 853




                                      009031
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 32 of 60 PageID #: 854




                                      009032
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 33 of 60 PageID #: 855




                                      009033
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 34 of 60 PageID #: 856




                                      009034
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 35 of 60 PageID #: 857




                                      009035
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 36 of 60 PageID #: 858




                                      009036
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 37 of 60 PageID #: 859




                                      009037
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 38 of 60 PageID #: 860




                                      009038
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 39 of 60 PageID #: 861




                                      009039
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 40 of 60 PageID #: 862




                                      009040
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 41 of 60 PageID #: 863




                                      009041
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 42 of 60 PageID #: 864




                                      009042
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 43 of 60 PageID #: 865




                                      009043
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 44 of 60 PageID #: 866




                                      009044
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 45 of 60 PageID #: 867




                                      009045
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 46 of 60 PageID #: 868




                                      009046
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 47 of 60 PageID #: 869




                                      009047
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 48 of 60 PageID #: 870




                                      009048
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 49 of 60 PageID #: 871




                                      009049
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 50 of 60 PageID #: 872




                                      009050
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 51 of 60 PageID #: 873




                                      009051
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 52 of 60 PageID #: 874




                                      009052
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 53 of 60 PageID #: 875




                                      009053
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 54 of 60 PageID #: 876




                                      009054
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 55 of 60 PageID #: 877




                                      009055
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 56 of 60 PageID #: 878




                                      009056
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 57 of 60 PageID #: 879




                                      009057
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 58 of 60 PageID #: 880




                                      009058
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 59 of 60 PageID #: 881




                                      009059
Case 4:20-cr-00142-SDJ-KPJ Document 54-9 Filed 07/28/20 Page 60 of 60 PageID #: 882




                                      009060
